Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of P.D. and C.D., Children            Appeal from the 402nd Judicial District
                                                      Court of Wood County, Texas (Tr. Ct. No.
No. 06-14-00052-CV                                    2013-378). Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter and Justice
                                                      Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Amy, has adequately indicated her inability to pay costs of
appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 29, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk